Evans, P. J.
The Republican Campaign Committee of Georgia was organized for the purpose of furthering the candidacy of Hon. W. H. Taft for the Presidency of the United States. The committee consisted of Clark Greer, chairman, Henry Blun Jr., J. B. Gaston, Harry S. Edwards, and Fred Dismukes. W. J. Massee was the secretary and treasurer of the committee. Massee was not able to give his personal attention to the work, and he employed C. M. Preston to represent him in the work of the committee, and authorized him to sign cheeks in his name as secretary and treasurer. The headquarters of the committee were at Macon, Ga., in charge of the chairman. The campaign ended with the election of Mr. Taft on November 4, 1908. Some time during the latter part of December, Preston, on the authority of Greer, contracted with the plaintiff for the printing of lists of names in various counties of Georgia. The account for the printing was proved in bankruptcy by the plaintiff against Greer, and a dividend was paid thereon. The plaintiff then sued the members of the committee, except Greer and Dismukes, alleging that they did business as a Georgia Mailing List Company. The defendants denied liability. The contention of the plaintiff was, that in carrying on their work the committee had compiled a list of voters in various counties of the State, and that it occurred to Greer to publish this list as a mailing list for advertising purposes and sell the same for the purpose of raising funds to liquidate any indebtedness of the committee, and to build up a permanent campaign fund. On the other hand the defendants contended, that the campaign had ended with the election of Mr. Taft, that all expenses of the committee had been paid, that the committee had dissolved, and that the subsequent contract with the plaintiff was made by Greer and Preston without their knowledge or authority, and was the private *214and individual enterprise of Greer and Preston. The jury found for the defendants.
On the trial the controlling point was the authority of Preston, who made the contract, to bind the defendants. We have carefully examined the evidence, and have reached the conclusion that the verdict is amply supported by the evidence, that the case was fairly submitted to the jury, that the instruction of the court was free of any substantial error, and that the verdict should stand.

Judgment affirmed.


All the Justices concur.